Dear Ms. Jacob-Tucker:
We are in receipt of your recent correspondence requesting we address the legality of the following related facts vis-á-vis the Open Meetings Law, R.S. 42:4.1, et seq.:
  Certain committees formed by the St. Charles Parish Council are convened without quorum for discussion and informational purposes only.  These meetings are televised and no formal action is taken.
Your specific question is:  Should these meetings continue after roll call is taken where no quorum exists?
It is the opinion of this office that a non-quorum of a committee of the St. Charles Parish Council can meet to discuss public business of the council where no action is taken and no vote is taken.  There is a limitation in our response:  the meeting must not be an attempt to evade the notice requirements of the open meetings law.  This office has recognized as violative of the open meetings law a "walking quorum" and stated in Attorney General Opinion 90-349:
  For a "meeting" of a committee of a public body to trigger the requirements of the public meeting law, there must be (1) a quorum present (simple majority), (2) to deliberate or (3) act or (4) receive information (5) on a matter (6) over which the public body has supervision, control, jurisdiction or advisory power.
  If there is no quorum present for the discussion of public business, the committee meeting is not subject to R.S. 42:5, 7, 7.1.
  However, your clients should be cautioned to avoid the use of the sanction of this opinion to engage in the so-called "walking quorum."  In this artifice, different committee members leave the meeting and different members enter the meeting so that while an actual quorum is never physically present an actual quorum during the course of the meeting participates in the discussion.
Attached is a copy of Attorney General Opinion 90-349 for your further review.
Thus, a non-quorum committee may meet with the restrictions stated above. Finally, R.S. 42:8 authorizes these proceedings to be televised as the statute provides:
§ 8.  Sonic and video recordings; live broadcast
  A.  All or any part of the proceedings in a public meeting may be video or tape recorded, filmed, or broadcast live.
  B.  A public body shall establish standards for the use of lighting, recording or broadcasting equipment to insure proper decorum in a public meeting.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
OPINION NUMBER 90-349
July 26, 1990
90-B-4 — PUBLIC MEETINGS — State  Local Governing Bodies
LSA-R.S. 42:4.1 et seq.
Non-quorum of Parish Council Committee can meet to discuss public business, but "walking quorum" is unlawful and subject to injunction.
Honorable Duncan S. Kemp, III District Attorney 21st Judicial District P. O. Drawer 639 Amite, Louisiana 70422-0639